UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7591



JOHNNY BURTON,

                                           Petitioner - Appellant,

          versus


COLIE RUSHTON, Warden; CHARLES M. CONDON, At-
torney General of the State of South Carolina,

                                          Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (CA-99-2438-3-22-BC)


Submitted:   February 28, 2001            Decided:   March 23, 2001


Before WILKINS, LUTTIG, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Johnny Burton, Appellant Pro Se. Donald John Zelenka, Chief Deputy
Attorney General, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Johnny Burton appeals the district court’s order denying

relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 2000).   We have reviewed the record and the district court’s

opinion accepting the recommendation of the magistrate judge and

find no reversible error.     Accordingly, we deny a certificate of

appealability and dismiss the appeal on the reasoning of the

district court.    Burton v. Rushton, No. CA-99-2438-3-22-BC (D.S.C.

Sept. 29, 2000).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          DISMISSED




                                  2